** Summary ** TERM OF APPOINTED SCHOOL BOARD MEMBER Title 70 Ohio St. 5-112 [70-5-112] (1971) applies to all school board member vacancies regardless of their date of appointment and the length of their unexpired terms.  The Attorney General has considered your opinion request wherein you ask the following question: "Under Section 5-112 of HB 1155 the 1971 Legislature provides that school board members may be appointed to fill vacancies for a period of time extending until the next regular school district election. The question I would like to ask is, does this apply to all school board members, regardless of their date of appointment?" Title 70 Ohio St. 5-112 [70-5-112] (1971) provides as follows: "Any vacancy occurring on the board of education of a school district shall be filled by the board of education of such district for a period extending until the next regular school district election, at which time an election conducted as provided for in this Code shall be held to fill any balance of the unexpired term; provided however that if the board of education does not fill the vacancy by appointment within seventy days after the same occurs, it shall be mandatory on the part of the County Election Board to call a special election to fill the vacancy for the unexpired term, which election shall be held for the election of a board member only and said election shall be conducted in the same manner as a regular school election." (Emphasis added) The above language "any vacancy" brings all vacancies on a board of education within the provisions of the statute. Accordingly, Section 5-112 would apply to all school board members regardless of their date of appointment, and the length of their unexpired terms.  It is therefore the opinion of the Attorney General that your question be answered in the affirmative. Title 70 Ohio St. 5-112 [70-5-112] (1971) applies to all school board member vacancies regardless of their date of appointment and the length of their unexpired terms.  (Larry L. French)